Case: 15-40454      Document: 00513375005         Page: 1    Date Filed: 02/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-40454                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                                February 10, 2016
                                                                           Lyle W. Cayce
              Plaintiff - Appellee                                              Clerk

v.

FREDY ORLANDO BORJAS-RAMOS,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-1787


Before KING, JOLLY, and PRADO, Circuit Judges.
PER CURIAM:*
       A federal grand jury indicted Defendant–Appellant Fredy Orlando
Borjas-Ramos for illegally reentering the United States in violation of 8 U.S.C.
§ 1326(a) and (b) on November 25, 2014. Borjas-Ramos pleaded guilty without
a plea agreement. A presentence investigation report (PSR) was prepared
using the 2014 edition of the United States Sentencing Guidelines, and the
district court concluded that the relevant Guidelines range for Borjas-Ramos


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40454     Document: 00513375005       Page: 2   Date Filed: 02/10/2016



                                   No. 15-40454
was 46–57 months.       Borjas-Ramos objected to the PSR and requested a
downward departure, but he did not object at the sentencing hearing to the
sentence imposed by the district court.
      Borjas-Ramos timely appealed, and we review the district court’s
sentencing decision “for reasonableness.” United States v. Anderson, 559 F.3d
348, 354 (5th Cir. 2009). Because Borjas-Ramos failed to properly object at
sentencing, our review is for plain error.         United States v. Dominguez–
Alvarado, 695 F.3d 324, 327 (5th Cir. 2012). This court finds plain error when:
(1) there is error; (2) the error is plain; (3) the error affects substantial rights;
and (4) the error seriously affects the fairness, integrity, or public reputation
of judicial proceedings. See United States v. Cedillo–Narvaez, 761 F.3d 397,
401–02 (5th Cir.) cert. denied, 135 S. Ct. 764 (2014); United States v. Mares,
402 F.3d 511, 520 (5th Cir. 2005).
      “[W]hen a sentencing judge imposes a properly calculated Guidelines
sentence, ‘[this court] will give great deference to that sentence.’” United States
v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006) (quoting Mares, 402 F.3d at 520).
Borjas-Ramos has failed to show that the district court committed any
reversible error. Therefore, he cannot satisfy the first two prongs of plain error
review. Because Borjas-Ramos has shown no plain error, the judgment of the
district court is AFFIRMED.




                                         2